Pee Curiam :
The court below properly held that the plaintiffs were obliged to receive the kind of money the contract called for. It is to be presumed that when the ground-rent was created, the reservation of the rent in Spanish Milled Silver Dollars was for the benefit of the owner of the rent. It was certainly not for the benefit of the ground-tenant. The plaintiffs, having enjoyed what benefit there was under the contract, may well take the disadvantages thereof, if there are any.
Judgment affirmed.
On May 18, 1891, a motion for a re-argument was refused.